Metcalf, J.
An indictment is insufficient to support a judgment, unless it precisely shows a certain year and day when the offence alleged therein was committed. The same is true of a complaint made to a magistrate who has authority, on a trial thereof, to pass sentence on the defendant. Does this complaint show a certain year and day when the defendant unlawfully sold intoxicating liquor? It alleges that he did so on “ the third day of June instant,” without mention of the year This, standing alone, is admitted by the counsel for the Commonwealth to be clearly insufficient. But it is suggested that the entry, at the foot of the complaint, that it was “ received and sworn to on the fourth day of June A. D. 1855,” sufficiently shows that the day mentioned in the complaint is the next preceding day, to wit, the third day of June 1855. It is extremely probable that, by “ June instant,” June 1855 was intended. But we think we cannot infer, with any more legal certainty, that the complaint was drawn up in June 1855, merely because it was sworn to in that month, than we could infer, if it had been sworn to in July or August 1855, that “ June instant ” was the next preceding June. The complaint may, for aught that we can know, have been prepared in June 1854, and not sworn to till the following year.
There are cases under the bastardy process, in which defects somewhat like that in the present case were held not to be fatal. Marston v. Jermess, 12 N. H. 137. Tillson v. Bowley, 8 Greenl. 163. But we find no precedent, in a case of criminal process, for sustaining a judgment on this complaint.
As was once said by Lord Denman, “ On the first impression we always feel desirous to get over objections of this kind, if we can ; but we must abide by established rules. The objection is one which we cannot avoid giving effect to. We shall thus induce more accuracy in future.” The Queen v. Bloxham, 6 Ad. & El. N. R. 533.

Judgment arrested,.